Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 10 and 14 are objected to because of the following informalities:  
Claim 10 (line 1) and claim 14 (line 1-2) recite “the instructions to transmit the grant” and it should be - - instructions to transmit a grant - -, as “the instructions to transmit the grant” lacks antecedent basis.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tian ‘850 (US 9,674,850, “Tian ‘850”), further in view of Li ‘453 (US 2019/0356453, “Li ‘453”).
Regarding claim 1, Tian ‘850 discloses a method for wireless communication, comprising: 
establishing a radio bearer with a network entity (col. 2:42-60; user equipment (UE) establishes radio bearers with an access point (AP)); and
receiving a grant from the network entity comprising a quality of service (QoS) parameter for each configured data flow of the plurality of configured data flows (col. 3:13-17; UE receives from the AP a Radio Bearer Setup Response carrying QoS parameters available for service data streams).
However, Tian ‘850 does not specifically disclose identifying a plurality of configured data flows associated with the radio bearer.
Li ‘453 teaches identifying a plurality of configured data flows associated with the radio bearer (para 71; a plurality of data flows are mapped to a single bearer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tian ‘850’s method for establishing a radio bearer and identifying data flows associated with the radio bearer, to include Li ‘453’s plurality of data flows mapped to the bearer. The motivation for doing so would have been to address the problem of a flow-based data transmission method not being applicable to data transmission in an access network (Li ‘453, para 4).
Regarding claim 5, Tian ‘850 discloses a method for wireless communication, comprising: 
establishing a radio bearer with a user equipment (UE) (col. 2:63-67 and 3:1-17; AP establishes radio bearers with a UE); and 
transmitting a grant to the UE comprising a quality of service (QoS) parameter for each configured data flow of the plurality of configured data flows (col. 3:13-17; AP transmits to the UE a Radio Bearer Setup Response carrying QoS parameters available for service data streams). 
However, Tian ‘850 does not specifically disclose identifying a plurality of configured data flows associated with the radio bearer.
Li ‘453 teaches identifying a plurality of configured data flows associated with the radio bearer (para 71; a plurality of data flows are mapped to a single bearer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tian ‘850’s method for establishing a radio bearer and identifying data flows associated with the radio bearer, to include Li ‘453’s plurality of data flows mapped to the bearer. The motivation for doing so would have been to address the problem of a flow-based data transmission method not being applicable to data transmission in an access network (Li ‘453, para 4).
5.	Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tian ‘850, in view of Li ‘453, and further in view of Bernstein ‘846 (US 2016/0197846, “Bernstein ‘846”).
Regarding claim 2, Tian ‘850 in combination with Li ‘453 discloses all the limitations with respect to claim 1, as outlined above.
However, Tian ‘850 in combination with Li ‘453 does not specifically disclose wherein receiving the grant comprises: receiving an allocation of bits for a first configured data flow of the plurality of configured data flows and an allocation of bits for a second configured data flow of the plurality of configured data flows. 
In a similar field of endeavor, Bernstein ‘846 discloses wherein receiving the grant comprises: receiving an allocation of bits for a first configured data flow of the plurality of configured data flows and an allocation of bits for a second configured data flow of the plurality of configured data flows (para 11-12, 14-15, and 40; special messages called “bandwidth requests” are sent to request data-flow-specific time resources for a plurality of data flows; data-flow-specific time resources are granted for 500 bytes granted to each flow; thus, a grant is received, allocating time resources for bits of data for each data flow). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for establishing a radio bearer of Tian ‘850 and Li ‘453, to include Bernstein ‘846’s grant that allocates time resources for bits of data for multiple data flows. The motivation for doing so would have been to optimize speed, latency, processing time, and synchronization in a data network (Bernstein ‘846, para 3).
Regarding claim 6, Tian ‘850 in combination with Li ‘453 discloses all the limitations with respect to claim 5, as outlined above.
However, Tian ‘850 in combination with Li ‘453 does not specifically disclose wherein transmitting the grant comprises: transmitting an allocation of bits for a first configured data flow of the plurality of configured data flows and an allocation of bits for a second configured data flow of the plurality of configured data flows.
In a similar field of endeavor, Bernstein ‘846 discloses wherein transmitting the grant comprises: transmitting an allocation of bits for a first configured data flow of the plurality of configured data flows and an allocation of bits for a second configured data flow of the plurality of configured data flows (para 11-12, 14-15, and 40; special messages called “bandwidth requests” are sent to request data-flow-specific time resources for a plurality of data flows; data-flow-specific time resources are granted for 500 bytes granted to each flow; thus, a grant is received, allocating time resources for bits of data for each data flow).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for establishing a radio bearer of Tian ‘850 and Li ‘453, to include Bernstein ‘846’s grant that allocates time resources for bits of data for multiple data flows. The motivation for doing so would have been to optimize speed, latency, processing time, and synchronization in a data network (Bernstein ‘846, para 3).
Regarding claims 3 and 7, Tian ‘850 in combination with Li ‘453 and Bernstein ‘846 discloses all the limitations with respect to claims 2 and 6, respectively, as outlined above.
Further, Tian ‘850 teaches wherein the allocation for the first configured data flow is configured to satisfy a first QoS priority level, and wherein the allocation for the second configured data flow is configured to satisfy a second QoS priority level that is lower than the first QoS priority level (col. 6:61-67 and 7:1-10; QoS strategy information is set per service data stream, where the QoS strategy information includes service data stream priority; thus, different service data streams have different QoS priority levels).
Furthermore, Bernstein ‘846 discloses wherein the allocation of bits for the first configured data flow is configured, and wherein the allocation of bits for the second configured data flow is configured (para 11-12, 14-15, and 40; special messages called “bandwidth requests” are sent to request data-flow-specific time resources for a plurality of data flows; data-flow-specific time resources are granted for 500 bytes granted to each flow; thus, a grant is transmitted, allocating time resources for bits of data for each data flow).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for establishing a radio bearer of Tian ‘850, Li ‘453, and Bernstein ‘846, to further include Bernstein ‘846’s grant that allocates time resources for bits of data for multiple data flows. The motivation for doing so would have been to optimize speed, latency, processing time, and synchronization in a data network (Bernstein ‘846, para 3).
6.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tian ‘850, in view of Li ‘453, further in view of Bernstein ‘846, and further in view of Ha ‘288 (US 2014/0321288, “Ha ‘288”).
Regarding claims 4 and 8, Tian ‘850 in combination with Li ‘453 and Bernstein ‘846 discloses all the limitations with respect to claims 3 and 7, respectively, as outlined above.
However, Tian ‘850 in combination with Li ‘453 and Bernstein ‘846 does not specifically disclose wherein the first QoS priority level comprises a guaranteed bit rate (GBR) and the second QoS priority level comprises a non-GBR.
Ha ‘288 teaches wherein the first QoS priority level comprises a guaranteed bit rate (GBR) and the second QoS priority level comprises a non-GBR (para 42; QoS priority value contains GBR resource type or non-GBR resource type). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for establishing a radio bearer of Tian ‘850, Li ‘453, and Bernstein ‘846, to include Ha ‘288’s QoS priority value that contains GBR resource type or non-GBR resource type. The motivation for doing so would have been to provide a method for a network operator to discriminate among services to control traffic per service in real time (Ha ‘288, para 5).
7.	Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tian ‘850, in view of Dao ‘749 (US 2017/0359749, “Dao ‘749”; Dao ‘749 was filed on June 2, 2017, claiming priority to US provisional application 62/348,719 filed on June 10, 2016, and thus Dao ‘749 was effectively filed before the claimed invention; further, the US provisional application 62/348,719 fully supports all citations made in the rejection from the Dao ‘749 reference).
Regarding claim 9, Tian ‘850 discloses an apparatus for wireless communication, in a system (FIG. 8, UE) comprising: 
a processor (col. 13:21-28; processing device); 
memory coupled with the processor (col. 13:21-28; computer readable memory); and 
instructions stored in the memory (col. 13:21-28; instructions are stored in the computer readable memory) and executable by the processor (col. 13:21-28; processing device executes the stored instructions) to cause the apparatus to: 
establish a radio bearer with a network entity (FIG. 5, col. 7:26-32; UE establishes a radio bearer with an access point (AP)); 
identify a quality of service (QoS) bit rate associated with the radio bearer (FIG. 5, col. 6:33-37 and 61-67, col. 7:1-10 and 26-32; UE determines QoS parameters associated with a data stream on the radio bearer; one of the QoS parameters is the transmission rate).
However, Tian ‘850 does not specifically disclose receive an indication of a time window over which the QoS bit rate is averaged.
 Dao ‘749 teaches receive an indication of a time window over which the QoS bit rate is averaged (FIG. 3, para 32; long-term measurement window size used for monitoring the long-term average bit rate is distributed; thus, indication of the time window for bit rate averaging is received). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tian ‘850’s apparatus that establishes a radio bearer and identifies a QoS bit rate associated with the radio bearer, to include Dao ‘749’s indication of a time window for bit rate averaging. The motivation for doing so would have been to provide QoS monitoring of real-time flows in a communications network (Dao ‘749, para 5).
Regarding claim 13, Tian ‘850 discloses an apparatus for wireless communication (FIG. 9; Access Point (AP)), in a system comprising: 
a processor (col. 13:21-28; processing device); 
memory coupled with the processor (col. 13:21-28; computer readable memory); and 
instructions stored in the memory (col. 13:21-28; instructions are stored in the computer readable memory) and executable by the processor (col. 13:21-28; processing device executes the stored instructions) to cause the apparatus to: 
establish a radio bearer with a user equipment (UE) (FIG. 5, col. 7:26-32; UE and AP establish a radio bearer between each other); 
identify a quality of service (QoS) bit rate associated with the radio bearer (FIG. 5, col. 6:52-67, col. 7:1-10; AP determines QoS parameters associated with a data stream on the radio bearer; one of the QoS parameters is the transmission rate).
However, Tian ‘850 does not specifically disclose transmit an indication of a time window over which the QoS bit rate is averaged.
Dao ‘749 teaches transmit an indication of a time window over which the QoS bit rate is averaged (FIG. 3, para 32; long-term measurement window size used for monitoring the long-term average bit rate is distributed; thus, indication of the time window for bit rate averaging is received). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tian ‘850’s apparatus that establishes a radio bearer and identifies a QoS bit rate associated with the radio bearer, to include Dao ‘749’s indication of a time window for bit rate averaging. The motivation for doing so would have been to provide QoS monitoring of real-time flows in a communications network (Dao ‘749, para 5).
8.	Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tian ‘850, in view of Dao ‘749, and further in view of Bernstein ‘846.
Regarding claims 10 and 14, Tian ‘850 in combination with Dao ‘749 discloses all the limitations with respect to claims 9 and 13, respectively, as outlined above.
However, Tian ‘850 in combination with Dao ‘749 does not specifically disclose wherein the instructions to transmit the grant are executable by the processor to cause the apparatus to: transmit an allocation of bits for a first configured data flow of the plurality of configured data flows and an allocation of bits for a second configured data flow of the plurality of configured data flows.
In a similar field of endeavor, Bernstein ‘846 discloses wherein the instructions to transmit the grant are executable by the processor to cause the apparatus to: transmit an allocation of bits for a first configured data flow of the plurality of configured data flows and an allocation of bits for a second configured data flow of the plurality of configured data flows (para 11-12, 14-15, and 40; special messages called “bandwidth requests” are sent to request data-flow-specific time resources for a plurality of data flows; data-flow-specific time resources are granted for 500 bytes granted to each flow; thus, a grant is transmitted, allocating time resources for bits of data for each data flow).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that establishes a radio bearer of Tian ‘850 and Dao ‘749, to include Bernstein ‘846’s grant that allocates time resources for bits of data for multiple data flows. The motivation for doing so would have been to optimize speed, latency, processing time, and synchronization in a data network (Bernstein ‘846, para 3).
Regarding claims 11 and 15, Tian ‘850 in combination with Dao ‘749 and Bernstein ‘846 discloses all the limitations with respect to claims 10 and 14, respectively, as outlined above.
Further, Tian ‘850 teaches wherein: the allocation for the first configured data flow is configured to satisfy a first QoS priority level, and the allocation for the second configured data flow is configured to satisfy a second QoS priority level that is lower than the first QoS priority level (col. 6:61-67 and 7:1-10; QoS strategy information is set per service data stream, where the QoS strategy information includes service data stream priority; thus, different service data streams have different QoS priority levels).
Furthermore, Bernstein ‘846 discloses wherein: the allocation of bits for the first configured data flow is configured, and the allocation of bits for the second configured data flow is configured (para 11-12, 14-15, and 40; special messages called “bandwidth requests” are sent to request data-flow-specific time resources for a plurality of data flows; data-flow-specific time resources are granted for 500 bytes granted to each flow; thus, a grant is transmitted, allocating time resources for bits of data for each data flow).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that establishes a radio bearer of Tian ‘850, Dao ‘749, and Bernstein ‘846, to further include Bernstein ‘846’s grant that allocates time resources for bits of data for multiple data flows. The motivation for doing so would have been to optimize speed, latency, processing time, and synchronization in a data network (Bernstein ‘846, para 3).
9.	Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tian ‘850, in view of Dao ‘749, further in view of Bernstein ‘846, and further in view of Ha ‘288.
Regarding claims 12 and 16, Tian ‘850 in combination with Dao ‘749 and Bernstein ‘846 discloses all the limitations with respect to claims 11 and 15, respectively, as outlined above.
However, Tian ‘850 in combination with Dao ‘749 and Bernstein ‘846 does not specifically disclose wherein the first QoS priority level comprises a guaranteed bit rate (GBR) and the second QoS priority level comprises a non-GBR.
Ha ‘288 teaches wherein the first QoS priority level comprises a guaranteed bit rate (GBR) and the second QoS priority level comprises a non-GBR (para 42; QoS priority value contains GBR resource type or non-GBR resource type). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for establishing a radio bearer of Tian ‘850, Dao ‘749, and Bernstein ‘846, to include Ha ‘288’s QoS priority value that contains GBR resource type or non-GBR resource type. The motivation for doing so would have been to provide a method for a network operator to discriminate among services to control traffic per service in real time (Ha ‘288, para 5).

Conclusion 
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474